Citation Nr: 1033046	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1999 to August 2000 
and March 2005 to January 2006.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
cardiomyopathy was first diagnosed during service and is related 
to the Veteran's period of active military service.  


CONCLUSION OF LAW

The Veteran's cardiomyopathy had its onset during his period of 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for cardiomyopathy, the Board 
notes that no further notification or assistance is necessary to 
develop facts pertinent to the claim at this time. 
Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran filed a claim with VA in August 2005 and contends 
that he was first diagnosed with a heart disorder in service.  
More specifically, as he stated in his April 2010 Travel Board 
testimony, there were never any signs of any heart problems in 
any physical he took in service until he was diagnosed with 
cardiomyopathy in service.  In fact, the Veteran was active in 
sports and owned a landscaping business prior to his activation.  
The Board finds that the evidence of record supports his claim, 
and, for the reasons below, the Veteran's claim of entitlement to 
service connection for cardiomyopathy is granted.

Initially, the Board notes that a preexisting heart disorder is 
not reflected on any of the Veteran's service treatment records 
until he was diagnosed with hypertrophic cardiomyopathy in June 
2005, over two months into the Veteran's second period of active 
military service.  The examining physician noted that the injury 
was incurred in the line of duty while the Veteran was activated 
in support of Operation Iraqi Freedom.  He further stated that 
the onset of the Veteran's symptoms was 30 days earlier.      

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into service 
or where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  As the record reflects that the 
Veteran was called to active duty in March 2005 and his heart 
disorder was not noted until June 2005, the presumption of 
soundness applies to the Veteran's heart disorder.

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2009); see Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (providing that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service).  Where there 
is evidence of the Veteran having been asymptomatic on entering 
service, and later developing symptoms of the pre-existing 
disorder, this does not constitute aggravation in the absence of 
evidence of an increase in the underlying disorder. Davis v. 
Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).

However, as will be explained below, there is conflicting 
evidence of record regarding the question of whether the 
Veteran's heart disorder existed prior to service.  Because the 
Veteran is entitled to a presumption of soundness, the Board must 
determine whether, under 38 U.S.C.A. § 1111, the presumption of 
soundness is rebutted by clear and unmistakable evidence.  VA's 
General Counsel has held that to rebut the presumption of sound 
condition under 38 C.F.R. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

As mentioned previously, the Veteran was not diagnosed with 
cardiomyopathy until June 2005.  The diagnosing doctor noted that 
his disorder was incurred in the line of duty.  In October 2005, 
a medical evaluations board found that "[h]ypertrophic 
cardiomyopathy idiopathic in origin" did not exist prior to 
service and referred the Veteran to a physical evaluation board.  
That physical evaluation board disagreed with the medical 
evaluations board's findings that the Veteran's heart disorder 
was incurred in the line of duty.  The Veteran disagreed and 
obtained an opinion from an Army doctor.  That doctor noted that 
he did not believe anyone could come to an etiological conclusion 
regarding the Veteran's cardiomyopathy without further 
information regarding his family history and genetic testing.  To 
support this statement, the doctor noted that medical textbooks 
discuss the fact that approximately half of the cases of 
hypertrophic cardiomyopathy are spontaneous and of unknown 
etiology while the other half can be identified as familial.  
Therefore, the Board finds that the Veteran did not manifest any 
heart disorders until after he was activated for Operation Iraqi 
Freedom.  Although he was discharged for his heart disorder, 
there is no competent medical opinion of record indicating that 
the Veteran's heart disorder clearly and unmistakably existed 
prior to service and that the disease or injury was not 
aggravated by service.  Indeed, the medical evidence of record is 
split on the matter.  The Veteran's diagnosing physician and 
physical evaluations board physician believed that the Veteran's 
heart disorder was incurred in the line of duty.  A third Army 
doctor concluded that no one could determine whether the 
Veteran's heart disorder preexisted service without further 
testing.  Only a medical evaluations board physician disagreed in 
finding that the Veteran's cardiomyopathy preexisted service.  
Additionally, none of these physicians opined that the Veteran's 
heart disorder was not aggravated during his period of military 
service.  Finally, a September 2005 compensation and pension 
examiner stated both that the Veteran developed his condition in 
service and that it had existed for one year.  

Thus, the Board recognizes that there is evidence weighing both 
for and against service connection for the Veteran's heart 
disorder.  In a worst case scenario for the Veteran, the evidence 
is in equipoise as to whether or not his cardiomyopathy existed 
prior to service.  However, since cardiomyopathy was not noted on 
any entrance examination, the Veteran is entitled to the 
presumption that he incurred his disorder in service unless VA 
can prove by clear and unmistakable evidence that his disorder 
existed prior to service and was not aggravated beyond its normal 
progression in service.  Since the evidence is in conflict 
regarding when the Veteran became afflicted with cardiomyopathy, 
the Board finds that there is no clear and unmistakable evidence 
that this condition preexisted his active military service.  As 
such, the presumption of soundness is not rebutted.

Thus, in consideration of the foregoing, the Board will not 
consider whether a preexisting heart disorder was aggravated by 
service and, instead, will proceed to evaluate whether the 
Veteran is otherwise entitled to service connection for a heart 
disorder.  Since the Veteran's disorder is presumed to have been 
incurred in service, the evidence need only show that the Veteran 
has a current disability and a relationship or nexus between the 
current disability and any injury or disease during service.  The 
evidence is clear that the Veteran is currently diagnosed with 
hypertrophic cardiomyopathy, as he was diagnosed in service in 
June 2005 and his diagnosis was confirmed by a September 2005 
compensation and pension examiner.  Although there is no opinion 
of record linking the Veteran's cardiomyopathy to his diagnosis 
in service in June 2005, the Board finds the Veteran's testimony 
regarding his disorder to be competent and persuasive.  Since the 
Veteran testified that his heart disorder has continued since 
service, the Board further finds that the preponderance of the 
evidence does not weight against the Veteran's claim, and service 
connection for cardiomyopathy is warranted based on a continuity 
of symptomatology since service.  See 38 C.F.R. § 3.303(b) 
(2009).  The Veteran's appeal is granted.  


ORDER

Entitlement to service connection for cardiomyopathy is granted.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


